UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 7-31-13 (Unaudited) Shares Value Common Stocks 99.1% (Cost $52,013,675) China 31.1% Anta Sports Products, Ltd. 345,000 388,221 Bank of China, Ltd., H Shares 1,617,000 675,132 China Construction Bank Corp., H Shares 3,315,000 2,473,088 China Life Insurance Company, Ltd., H Shares 352,000 841,032 China Machinery Engineering Corp., H Shares 900,000 522,996 China Minsheng Banking Corp., Ltd., H Shares 348,000 352,090 China Pacific Insurance Group Company, Ltd., H Shares 198,000 660,749 CNOOC, Ltd. 849,000 1,528,480 CPMC Holdings, Ltd. 813,000 529,246 Golden Wheel Tiandi Holdings Company, Ltd. 3,000,000 402,063 Hilong Holding, Ltd. 1,598,000 933,522 Industrial & Commercial Bank of China, Ltd., H Shares 3,323,500 2,177,490 Kingsoft Corp., Ltd. 830,000 1,431,401 Microport Scientific Corp. 784,000 629,471 PetroChina Company, Ltd., H Shares 926,000 1,080,522 Shenzhou International Group Holdings, Ltd. 403,000 1,137,503 SITC International Holdings Company, Ltd. 772,000 248,429 Sunac China Holdings Ltd. 1,288,000 932,674 Tencent Holdings, Ltd. 51,400 2,329,765 Tingyi Holding Corp. 134,000 330,898 Wisdom Holdings Group (I) 1,654,000 473,449 ZTE Corp., H Shares (I) 184,000 319,544 Hong Kong 38.1% AIA Group, Ltd. 568,600 2,692,520 ASM Pacific Technology, Ltd. 52,900 573,939 Beijing Development Hong Kong, Ltd. (I) 2,442,000 710,913 BOC Hong Kong Holdings, Ltd. 274,000 859,784 Cheung Kong Holdings, Ltd. 71,000 996,319 Cheung Kong Infrastructure Holdings, Ltd. 132,000 910,998 China Everbright International, Ltd. 1,776,000 1,614,438 China Everbright, Ltd. 208,000 293,764 China Mobile, Ltd. 92,500 981,419 China Oil and Gas Group, Ltd. 3,180,000 573,540 China Power International Development, Ltd. 1,891,000 798,509 China Resources Land, Ltd. 452,000 1,237,629 China Singyes Solar Technologies Holdings, Ltd. 503,000 504,953 CSPC Pharmaceutical Group, Ltd. 1,680,000 883,327 Hong Kong & China Gas Company, Ltd. 282,810 723,985 Hong Kong Exchanges & Clearing, Ltd. 42,800 662,871 Hutchison Whampoa, Ltd. 147,000 1,659,938 Melco International Development, Ltd. 472,000 956,974 New World Development Company, Ltd. 423,000 615,432 Sands China, Ltd. 243,600 1,318,123 Sino Biopharmaceutical 732,000 531,978 Sinopec Kantons Holdings, Ltd. 402,000 366,519 Stelux Holdings International, Ltd. 955,000 315,368 Sun Hung Kai Properties, Ltd. 75,000 1,002,042 Techtronic Industries Company 141,500 345,505 Towngas China Company, Ltd. 326,000 315,150 Wharf Holdings, Ltd. 150,000 1,290,028 Winteam Pharmaceutical Group, Ltd. 998,000 465,534 Xinyi Glass Holdings Company, Ltd. 820,000 752,423 1 Greater China Opportunities Fund As of 7-31-13 (Unaudited) Shares Value Taiwan 29.9% Aurora Corp. 326,000 638,536 Casetek Holdings, Ltd. (I) 109,000 545,074 Cathay Financial Holdings Company, Ltd. 652,000 947,318 Cathay Real Estate Development Company, Ltd. 1,335,000 954,076 Cheng Shin Rubber Industry Company, Ltd. 260,500 862,891 China Life Insurance Company, Ltd. 646,466 662,343 Chipbond Technology Corp. (I) 186,000 410,270 Delta Electronics, Inc. 101,000 489,557 Giantplus Technology Company, Ltd. (I) 1,934,000 702,355 Grand Pacific Petrochemical Corp. 606,000 367,570 Hon Hai Precision Industry Company, Ltd. 174,000 451,365 Hung Sheng Construction Company, Ltd. 683,000 654,217 Ideal Bike Corp. 532,000 274,719 Kaori Heat Treatment Company, Ltd. 172,200 409,035 MediaTek, Inc. 221,000 2,650,750 President Chain Store Corp. 50,000 372,443 SinoPac Financial Holdings Company, Ltd. 1,403,000 705,976 Taiwan Cement Corp. 345,000 421,382 Taiwan FU Hsing Industrial Company, Ltd. 340,000 389,266 Taiwan Semiconductor Manufacturing Company, Ltd. 1,300,089 4,397,864 Teco Electric & Machinery Company, Ltd. 813,000 885,580 Ton Yi Industrial Corp. 650,000 569,642 TTY Biopharm Company, Ltd. 115,000 410,053 Zhen Ding Technology Holding, Ltd. 189,000 425,701 Total investments (Cost $52,013,675)† 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $52,015,483. Net unrealized appreciation aggregated $12,934,187, of which $14,779,207 related to appreciated investment securities and $1,845,020 related to depreciated investment securities. The Fund had the following sector composition as of 7-31-13 (as a percentage of total net assets): Financials 33.7% Information Technology 24.5% Consumer Discretionary 10.4% Industrials 9.5% Energy 6.0% Utilities 5.1% Health Care 4.4% Materials 2.9% Telecommunication Services 1.5% Consumer Staples 1.1% Other 0.9% Total 100.0% 2 Greater China Opportunities Fund As of 7-31-13 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
